Citation Nr: 1739598	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease from August 31, 2010, to January 6, 2011.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft, from May 1, 2011, to July 7, 2011.

3.  Entitlement to a rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass graft, from July 8, 2011, to the present.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In October 2015, the Veteran cancelled his request for a Board hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

In October 2015, the Veteran indicated that he was satisfied with VA's latest decision.


CONCLUSION OF LAW

The criteria for the dismissal of the appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38  C.F.R. § 20.202 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

In October 2015, the Veteran cancelled his request for a Board hearing and indicated that he was satisfied with VA's latest decision.  See also, October 2015 correspondence and March 2017 Informal Hearing Presentation.  As such, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


